Citation Nr: 1643059	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  12-19 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

The service member

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The service member served in the Army National Guard, with uncharacterized active duty training (ACDUTRA) from February 18, 1993 to April 23, 1993, and honorable annual training (AT) from April 8, 1994 to September 10, 1994.  He died in June 2013 and appellant is his surviving spouse.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO reopened the service member's previously denied claim for service connection for a low back disorder, but denied   it on the merits; the RO also denied a claim for entitlement to TDIU.  The service member appealed and provided testimony at a personal hearing before the undersigned Veterans Law Judge (VLJ) in September 2012.  A transcript is of record.  

The service member died prior to the Board issuing a decision in his case.  The Board dismissed the claims that had been pending at his death in an August 2013 decision, specifically noting that dismissal of the appeal did not affect the right of   an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  In October 2013, the Board dismissed a motion for reconsideration filed by the service member's surviving spouse.  In November 2013, the RO determined that the service member's surviving spouse met the basic eligibility requirements for substitution.  

The service member's surviving spouse appealed the Board's August 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a Memorandum Decision in May 2014 that dismissed the appeal for lack of jurisdiction.  

The Board issued a decision in May 2015.  In the introduction, the Board noted that  the service-member's surviving spouse had been accepted by the RO as the substitute appellant for the purpose of concluding the service member's claims on appeal; that  the record before the Board did not clearly establish that she was service member's surviving spouse for VA purposes; but that as she had paid some of the service member's burial expenses, she was qualified as a claimant for accrued benefit purposes such that the Board would proceed on that basis.  The Board reopened the service member's previously denied claim for service connection for a low back disorder and denied it on the merits; the claim for entitlement to a TDIU was denied.  The Board remanded the surviving spouse's claim for entitlement to dependency and indemnity compensation (DIC) and death pension benefits in order for the RO to issue a statement of the case (SOC).  

The surviving spouse appealed the Board's May 2015 decision to the Court.  In an undated Joint Motion for Partial Remand (Joint Motion), which will be described in further detail below, the parties requested that the Court vacate the May 2015 Board decision to the extent that it denied the claims for entitlement to service connection for the service member's low back disorder and the issue of entitlement to a TDIU.  The parties expressly indicated that the terms of the Joint Motion did not disturb the favorable finding of the Board that new and material evidence had been submitted   to reopen the previously denied claim of entitlement to service connection for a low back disorder.  In a June 2016 Order, the Court granted the Joint Motion.

Since the issuance of the Board's May 2015 decision, the Board has received documentation confirming that appellant is the service member's surviving spouse for VA purposes.  As such, the Board will proceed with adjudicating the issues listed on the title page with appellant as the proper substitute.  

The Board notes there is an appeal for service connection for the cause of the service-member's death presently on appeal at the RO that is awaiting scheduling     of a requested Board hearing.  As such, that issue is not yet ripe for Board review, and will be the subject of a later Board decision if ultimately necessary.  The Board notes that in August 2016 correspondence, the appellant's representative indicated they were not claiming death pension and wished only to proceed with the service-connected death claim.  


FINDINGS OF FACT

1.  The most probative evidence indicates that the service member's low back disorder was not related to service.

2.  The service member had no service-connected disabilities.


CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The requirements to establish entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to   notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the claimant.  The service member's service treatment records and service personnel records are associated   with the claims file, and all post-service medical evidence identified by the service member has been obtained, including VA treatment records and his Social Security Administration (SSA) disability file.  The service-member was afforded a hearing before the Board in September 2012 and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way    and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Board acknowledges that during the hearing the service-member was referred to as a veteran.  However, such reference was a matter of habit by the undersigned VLJ and not indicative of any legal conclusion.  

The present appellant has not identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claims on appeal as listed on the title page.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b);    see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309 (a) may be considered for service connection under 38 C.F.R. § 3.303 (b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more and arthritis  becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in active service, even though there is no evidence of such disease during the period of active service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  
Active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6 (a), (c), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  An individual who has only Reserve or National Guard service with no active duty or established service-connected disabilities based on such service has not established status as a veteran.

Presumptive periods for service connection and the presumptions of soundness and aggravation are inapplicable to periods of ACDUTRA unless the person concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  The definition of aggravation does require that an ACDUTRA claimant establish that there is a causal relationship between the worsening of the preexisting condition  and the period of ACDUTRA.  Donnellan, 24 Vet. App. at 173-174 (citing the definition of aggravation in 38 U.S.C.A. § 1153 and incorporated by 38 U.S.C.A. § 101(24)).  This causal  relationship is shown when the claimant establishes that the preexisting condition worsened beyond the natural progress of that condition during service.  See id. 

The claimant has the burden to establish that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease.  Donnellan, 24 Vet. App. at 175.  There is no shifting burden as there is when the presumptions of soundness and aggravation apply.  Id.  The standard of proof remains the "benefit of the doubt" standard under 38 U.S.C.A. § 5107; 38 C.F.R.      § 3.102.  Id.  Thus, the claimant must only show that there is an approximate balance of positive and negative evidence to prevail as to this matter.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present  and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or appellant or obtained on their behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the service member did not have any periods of active duty service,      but rather served in the Army National Guard with uncharacterized ACDUTRA    from February 18, 1993 to April 23, 1993, and honorable AT from April 8, 1994 to September 10, 1994.  As will be discussed further below, the Board is denying the claim for service connection for a low back disorder.  As such, the service member also does not have an established service-connected disability based on his National Guard service.  For these reasons, the service member has not established his status as a Veteran.  

The Joint Motion concluded that the Board's determination that the Veteran had not established veteran status appears to have been based on a finding that the service member was on ACDUTRA at the time of his June 1994 back injury and that the Board failed to discuss the DA-2173, "Statement of Medical Examination and Duty Status," which stated in paragraph 22, "Individual was on [XX] Active Duty," and in paragraph 30, "While on Active Duty Status..."  

There are two DD Form 214s of record.  The one most pertinent to this claim indicates that the service member served in the Army National Guard from April 1994 to September 1994.  The type of separation is listed as "RELEASE FROM ANNUAL TRAINING (AT)" and the narrative reason for separation is "Completion of Period of Annual Training (AT)."  See DD Form 214, boxes 23, 28.  As the DD Form 214 provided by the service department clearly indicates the service member was on annual training when the injury occurred in June 1994, that document reflects that the service member was serving on ACDUTRA when he was injured in June 1994.  As the duty period was ACDUTRA, it cannot be considered active duty.     See 38 C.F.R. § 3.6(b)(1).  The Board finds the DD Form 214 to be more probative than the DA-2173 cited in the Joint Motion, which as noted above indicates that the service member was on active duty in June 1994, as the DD Form 214 is the service department's final certification when it comes to service and status.  Absent a DD 215 amending the DD Form 214, the Board finds that the most probative evidence reflects that the service member was on ACDUTRA in June 1994.  

Service treatment records document that in June 1994, while serving on annual training in Guatemala, the service member complained of experiencing back       pain while loading bags of lime onto trucks.  In his handwritten statement, the service member referred to "slight pain" in the lower back.  The service member reported some relief from lying flat and denied having been given pain medication.  Examination showed the lumbar area to be nontender to touch, although the cervical spine showed tenderness when the neck was flexed.  The service member denied numbness or tingling in the upper or lower extremities.  The clinical impression was "most likely lumbar strain" without neurological deficits.  The service member was given ibuprofen and placed on light duty for 24 hours.  He was also given a line of duty (LOD) to document the in-service incident.  

Treatment records from Blue Hill Memorial Hospital Emergency Department show that the service member was involved in a motor vehicle accident in November 2005 that caused exacerbation of chronic back pain.

In April 2007 the service member had a private neurology consultation in which he reported back-related problems "first going back to the early 1990s when he injured his back."  The service member reported subsequent chronic back discomfort since then, becoming much worse after a fall in June 2006.

During a July 2007 private cardiology consultation, the service member reported that he had a very active lifestyle, working as a roofer and running five miles per day, until he fell off a roof in June 2006, following which he developed a tonic-clonic seizure disorder, radiculopathy of the extremities, erectile dysfunction and extreme depression.

In December 2007, the service member received physical therapy at Blue Hill Memorial Hospital for lumbar spine degenerative joint disease (DJD) and spinal stenosis.  The service member reported to the therapist that he was involved in an accident in 1990 that resulted in four crushed discs, and that he had also fallen off roofs in 1993 and 1995.

The service member was treated for low back pain by Dr. P.W.J. in December 2007, at which time he reported that his lumbar difficulties began in 1991 when he was working as a self-employed mechanic and a large brake drum fell on him.  The service member thereafter self-rehabilitated sufficiently to be able to join the Army [National Guard] and to successfully serve for 10 years despite continued daily   back pain.  The service member did not allude to any injury during service.  The service member stated that despite continued back pain, he was able to work in       the construction industry until he fell off a roof in July 2005, after which his back disability became disabling.  Dr. P.W.J.'s clinical impression was degenerative disc disease (DDD) with chronic left-sided low back pain and sciatica.

In February 2008, the service member was treated at Harrington Family Health Center for low back pain and shoulder pain.  The service member reported his back pain had started 16 years earlier (i.e., approximately 1992) when a tree that he had been cutting fell on him, causing injury.  There was no reference to the in-service incident in 1994.

The service-member had a history and physical examination at Maine Coast Memorial Hospital in May 2009 in conjunction with treatment for right shoulder pain.  The service-member stated that a tree fell on him in the early 1990s, causing severe head and back injury, and that thereafter he had several more serious accidents involving falling off roofs (noted in a January 2009 report from that facility as occurring in 2001 or 2002 and in 2006).  There was again no reference to the in-service incident in 1994. 

The service member had a VA examination in November 2009, at which time the examining physician reviewed the claims file.  The examiner noted the service member's treatment in June 1994 and also noted the entry by Dr. P.W.J. discussed above.  The service member told the examiner of the June 1994 injury and stated this was his first back injury; subsequently, while working as a civilian for the National Guard in 1997 or 1998 he again injured his back lifting a heavy truck tire but he did not have insurance to cover the cost of treatment.  He reported the pain flared on          a daily basis until 2005, when he was shingling his roof and his back locked up, causing him to fall and severely injure himself.  It is noted that the service member did not refer to the injury in 1991 that was cited by Dr. P.W.J.  The examiner performed an examination and noted observations in detail.  The examiner diagnosed lumbar spine facet syndrome (DJD) and DDD with L5 radiculopathy.  The VA examiner provided an opinion that the service member's condition was not likely related to his one complaint of back pain/muscle strain in service.  As supporting rationale, the examiner stated that there was no evidence the strain in 1994 had caused a permanent worsening of the service member's lumbar spine condition from his civilian injury in 1991.  Further, the majority of the service member's present symptoms were due to his injury in 2005.

The service member testified before the Board in September 2012 that he had hurt his back in approximately 1990-1991 changing a tire, but he was no longer having trouble with his back when he entered service in 1993.  During service he injured   his back loading bags of cement; his back locked up at the time and continued to intermittently lock up thereafter.  In 2005 he was working on a roof when his back locked up and he fell two stories, breaking his shoulder, wrists and neck.  The service member's representative asserted that the fall in 2005 was proximately   caused by the back spasms that were due to his in-service back injury; she also asserted that the presumption of soundness applies to the service member's entry     into service in 1993.

In September 2012, the service member was examined by Dr. F.G., an orthopedic surgeon.  Dr. F.G. reviewed the service treatment records and also reviewed medical evidence since December 2007; he also performed an examination of the service member and noted clinical observations in detail.  Dr. F.G. diagnosed chronic thoracolumbar spinal pain in L5 distribution pattern in both lower extremities.       Dr. F.G stated there is a causal nexus to the incident in service in 1994, but   provided no clinical rationale for the opinion.  

As noted above, the service member did suffer from a low back strain during ACDUTRA service in June 1994.  Irrespective of the type of service during which the injury occurred, however, there must still be evidence of a nexus, or link, between the current disability and the in-service injury in order to establish service connection.  In this case, there are two conflicting medical opinions regarding the relationship between low back disorder and service, with Dr. F.G. asserting a causal relationship to service but the VA examiner opining to the contrary.  It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

In this case, the Board finds the opinion provided by the VA examiner to be more probative than that of Dr. F.G.  Dr. F.G. essentially articulated a conclusory opinion without any supporting rationale; a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Further, in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In contrast to Dr. F.G., the VA examiner expressed a medical opinion and supported his opinion with citation to the clinical record.  This opinion is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The service member, through his representative, expressed his personal opinion that his fall in 2005 was caused by "locking up" attributable to his accident in service.  However, this contention ignores his history of intervening back injuries in 1995 (as the service member reported to the Blue Hills Memorial physical therapist in December 2007) and in 2001-2002 (as he reported to Maine Coast Memorial Hospital in January 2009).  The Board affords the statements made during treatment for these intervening injuries to be more persuasive and probative than contentions raised while seeking monetary benefits, especially since the service member made no mention during such treatment of an injury occurring during military service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).  Further, to   the extent that the service member asserted on appeal that his chronic low back symptoms had their onset in 1994, this is inconsistent with his statements to several medical providers that his chronic symptoms began prior to service when a tree fell on him or when a heavy break drum came off the axle of a truck when he was not prepared for it in 1991 and did not become truly disabling until his fall from a roof in 2005.  Thus, the assertion of no prior injuries and onset of symptoms being in 1994 is simply not credible.  Id.; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).

Moreover, as laypersons, the service member and the appellant are not competent    to opine as to medical matters involving complex medical questions, such as the etiology of spine conditions, which require medical testing and expertise to determine.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  In addition, whether the symptoms the service member experienced in service or following service were in any way related to low back disorder is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the lay opinions regarding the etiology of the service member's low back disorder are not competent medical evidence.  As noted above, the Board finds the opinion of the VA examiner to be the most probative medical evidence on this point. 

Finally, the service member's representative argued during his hearing that he should be presumed to have been sound at entrance into service, which would challenge the VA examiner's opinion that the service-member had a preexisting injury in 1991 that was not permanently worsened by the in-service strain in 1994.  As noted above, however, the presumption of soundness does not apply when veteran status has not been attained, as in this case.  In any event, even if the presumptions of soundness and aggravation did apply, the most probative evidence of record fails to link the service member's current low back disorder with the in-service incident in June 1994.  "The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof."  Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009).  As the most probative evidence of record is against a finding that the service member's current low back disorder was related to service, to include the June 1994 documented in-service injury, there is no basis to establish service connection and further analysis concerning aggravation is not necessary.

At this juncture, the Board notes that the Joint Motion also determined that on remand, the Board should address arguments raised in the Appellant's brief to        the Court.  In pertinent part, the Appellant's brief raised the argument that the   Board erred by relying on an inadequate VA examination report and by failing to adequately address the issue of aggravation of the service member's preexisting back injury.  More specifically, the brief asserted that the 2009 VA examination report relied upon by the Board to deny the claim does not adequately address the central issues in this case, namely whether a nexus exists between the service member's   low back disorder "and his active duty service, including whether a preexisting          back condition was aggravated by his in-service back injury beyond the normal progression of the disease such that he was predisposed to further post-service injuries which resulted in eventual total disability and unemployability."  The brief asserted that as a result, the Board's denial of the TDIU claim must also fail.  

The Board disagrees with the argument raised regarding the adequacy of the 2009 VA examination.  As discussed above, the VA examiner clearly provided an opinion that the service member's low back condition was not likely related to his one complaint of back pain/muscle strain in service.  The rationale used to support the opinion was based on the determination that the majority of the service member's present symptoms (of the diagnosed lumbar spine facet syndrome (DJD) and DDD with L5 radiculopathy) were due to an injury that occurred in 2005.  As such, the assertion that the 2009 VA examination did not adequately address the issue of whether a nexus existed between the service member's low back disorder and service is simply not correct.  

In regards to the assertion that the 2009 VA examination report did not address aggravation of a preexisting back injury, the Board notes that the VA examiner provided an opinion that there was no evidence that the 1994 strain represented a permanent worsening of a lumbar spine condition that had existed from the service member's civilian injury in 1991.  As such, it appears that the VA examiner did address the question of aggravation, essentially finding that there was no aggravation of a prior low back disorder.  

Moreover, the burden was on the service member to establish that any preexisting low back disorder worsened in service and that such worsening was beyond the natural progression of the disease.  See Donnellan, 24 Vet. App. at 175.  That burden was      not met in this case.  First, the VA examiner provided an opinion that the 1994 strain     did not represent a permanent worsening of any preexisting low back condition.  Secondly, and perhaps more importantly, the service member's own statements  (made prior to filing his claim to reopen in 2009) when seeking treatment for low  back problems after his service in the Army National Guard do not establish that the in-service back injury aggravated a prior low back condition.  This is so because the service member never reported the June 1994 injury; rather, he discussed exacerbation of chronic back pain due to a 2005 motor vehicle accident and as a result of falling off roofs on several occasions.  See e.g., records from Blue Hill Memorial Hospital and Maine Coast Memorial Hospital.  

In any event, as noted above, as the most probative evidence is against a finding that the service-member's current back disability was related to the 1994 lumbosacral strain, the question of aggravation is irrelevant.  See Holton, supra.

Based on the evidence of record and analysis above, the Board concludes that the preponderance of the competent, credible and probative evidence is against a finding that the service member's low back disorder was related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

TDIU

A TDIU may be assigned, if the schedular rating is less than total, when the   disabled person is, in the judgment of the rating agency, unable to secure or follow   a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (2015). 

The service member in this case had no service-connected disabilities.  Accordingly, there is no basis on which entitlement to TDIU could be considered on either a schedular or extraschedular basis, and the claim must be denied.


ORDER

Service connection for a low back disorder is denied.

Entitlement to a TDIU is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


